robert s yarish and marsha m yarish petitioners v commissioner of internal revenue respondent docket no filed date p-h participated in an employee_stock_ownership_plan esop that was disqualified for the to taxable years p-h was a highly_compensated_employee and was fully vested in the esop from its start to its termination the rel- evant limitations_period lapsed for all years except the parties dispute the amount of p-h’s vested_accrued_benefit in the esop that ps must include in income for under sec_402 r argues that ps must include in income for the entire amount of p-h’s vested accrued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie yarish v commissioner benefit in the esop to the extent it has not been previously taxed to p-h ps argue that only the annual increase in p- h’s vested_accrued_benefit in the esop for is includible in ps’ income for that year held ps must include in income for the entire amount of p-h’s vested_accrued_benefit in the esop harold a chamberlain and david d aughtry for peti- tioners m kathryn bellis and shawn p nolan for respondent opinion kroupa judge this case is before the court on the par- ties’ cross-motions for partial summary_judgment under rule petitioner husband participated in an employee_stock_ownership_plan esop that was retroactively disquali- fied for the period to the sole issue for decision is the amount of petitioner husband’s vested_accrued_benefit in the esop that petitioners must include in income for under sec_402 we hold that petitioners must include in income for the entire amount of petitioner husband’s vested_accrued_benefit in the esop background the following facts are based upon the pleadings affidavits and exhibits in support of and in opposition to each of the motions for partial summary_judgment they are stated solely for the purpose of deciding the motions and not as findings_of_fact in this case see fed r civ p a petitioners resided in texas when they filed the petition petitioner husband a plastic surgeon owned several med- ical practice entities in petitioner husband organized yarish consulting inc yarish consulting an s_corporation for federal tax purposes to manage these entities yarish consulting sponsored an esop yarish esop petitioner hus- band participated in the yarish esop petitioner husband was a highly_compensated_employee within the meaning of each party moves for partial summary_judgment on the same discrete issue of law the par- ties agree that this court’s resolving this issue will allow them to resolve the remaining issues here and in two related cases yarish consulting inc v commissioner docket no and r scott yarish md pa v commissioner docket no by agreement all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the year at issue verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie united_states tax_court reports sec_414 and was fully vested from the start of the yarish esop until its termination multiple contributions were made to the yarish esop during to peti- tioner husband’s account balance in the yarish esop and vested_accrued_benefit within the meaning of sec_402 was dollar_figure as of the end of none of that amount had been taxed to petitioners before the plan_year the yarish esop was terminated on the last day of petitioner husband’s entire account balance in the yarish esop was transferred to an individual_retirement_account that same day at his direction respondent retroactively disqualified the yarish esop through a revocation letter for the through period respondent determined in the revocation letter that the yarish esop did not meet the requirements under sec_401 for failing to satisfy sec_410 and that the trust under the yarish esop was not exempt from tax under sec_501 this court sustained respondent’s determination to retroactively disqualify the yarish esop for the to taxable years see yarish consulting inc v commis- sioner tcmemo_2010_174 the limitations_period under sec_6501 has lapsed for all years for which the yarish esop was disqualified except i overview discussion we must decide for the first time the meaning of sec_402 in general sec_402 sets forth the con- sequences to participants in a plan under sec_401 when a_trust associated with the plan is not exempt under sec_501 sec_402 provides a special rule that applies when the trust tax exemption under sec_501 does not apply due to a plan’s failure to meet certain coverage or participation requirements under sec_410 or sec_401 the special rule requires a highly_compensated_employee to include in income an amount equal to the vested_accrued_benefit of such employee other than the employee’s investment_in_the_contract verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie yarish v commissioner the parties do not dispute that sec_402 applies the parties do dispute however the amount of petitioner husband’s vested_accrued_benefit that must be included in income under sec_402 for both parties have moved for partial summary_judgment with respect to that issue petitioners argue that only the annual increase in peti- tioner husband’s vested_accrued_benefit for is includible in petitioners’ income for that same year under sec_402 in contrast respondent argues that the entire amount of petitioner husband’s vested_accrued_benefit must be included in petitioners’ income for under sec_402 accordingly we must decide whether either party is entitled to partial summary_judgment ii standard of review is intended to expedite we now turn to the applicable standard for deciding a motion for partial summary_judgment either party may move for partial summary_judgment upon any part of the legal issues in controversy rule a partial summary_judgment litigation and avoid unnecessary and expensive trials see eg 116_tc_73 a motion for summary_judgment or partial summary_judgment will be granted if the pleadings and other acceptable materials together with the affidavits if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 iii meaning of sec_402 we now consider whether petitioners are required under sec_402 to include in income for petitioner husband’s entire vested_accrued_benefit in the esop at the end of as respondent contends or only the annual increase in the vested_accrued_benefit for as petitioners contend the parties’ dispute stems from their disagreement over the meaning of the parenthetical other than the employee’s investment_in_the_contract sometimes disputed parenthetical in sec_402 that modifies the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie united_states tax_court reports phrase an amount equal to the vested_accrued_benefit of such employee a parties’ contentions petitioners argue that the phrase investment in the con- tract is defined in sec_72 and that we should apply that meaning in interpreting sec_402 under sec_72 employer contributions are treated as part of the invest- ment in the contract to the extent they were previously includible in income ie could have been taxed see sec_72 petitioners maintain that all of petitioner husband’s vested benefit from to was previously includible in income due to the disqualification of the yarish esop and therefore constitutes petitioner husband’s investment_in_the_contract for petitioners therefore conclude that they are required by sec_402 to include in income for only the annual increase in petitioner husband’s vested_accrued_benefit for that same year respondent argues that under sec_402 an employee’s investment_in_the_contract equals the portion of the employee’s vested_accrued_benefit that has previously been taxed to the employee respondent therefore maintains that petitioners must include in income for the entire amount of petitioner husband’s vested_accrued_benefit in the yarish esop given that no portion of it was previously taxed b statutory interpretation analysis we now consider the meaning of sec_402 in interpreting sec_402 our principal task is to ascertain and give effect to the intent of congress the statu- tory text is the most persuasive evidence of congress’ intent 310_us_534 the plain language of a statute is ordinarily to be given effect unless to do so would produce an absurd or futile result or an unreasonable result that plainly con- respondent also argues in the alternative that the duty_of_consistency estops petitioners from asserting that the yarish esop was disqualified before and therefore from arguing that petitioner husband’s vested_accrued_benefit in the yarish esop is includible in income in any year other than we need not address respondent’s alternative argument because we hold under our interpretation of sec_402 that petitioners must include the entire amount of petitioner husband’s vested_accrued_benefit in the yarish esop in income for verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie yarish v commissioner flicts with legislative intent see 489_us_235 129_tc_11 aff ’d in part remanded in part sub nom 581_f3d_297 6th cir 112_tc_247 we may look to legislative_history to ascertain congressional intent if a statute is silent or ambig- uous 481_us_454 992_f2d_1359 ndollar_figure 5th cir it is these general principles of statutory interpretation that guide us in determining the meaning of sec_402 we first review the text of sec_402 which pro- vides in pertinent part a highly_compensated_employee shall include in gross_income for the taxable_year with or within which the taxable_year of the trust ends an amount equal to the vested_accrued_benefit of such employee other than the employee’s investment_in_the_contract as of the close of such tax- able year of the trust as previously noted the parties dispute the meaning of the parenthetical other than the employee’s investment_in_the_contract used to modify the phrase an amount equal to the vested_accrued_benefit of such employee accordingly we focus our attention on the meaning of the disputed par- enthetical the disputed parenthetical is not defined in whole or part in sec_402 or in the corresponding regulations nor is any definition supplied by a cross reference to another section in the code additionally neither the disputed par- enthetical nor any of its words or phrases are terms of art see infra p we find the disputed parenthetical ambiguous in that it is susceptible of at least two different meanings it may mean that only direct contributions by the employee constitute the employee’s investment_in_the_contract it may also mean that the employee’s investment_in_the_contract includes other contributions made on the employee’s behalf ie employer contributions accordingly we look to the legislative_history of sec_402 as an aid in discerning its meaning the legis- the current version of sec_402 was previously included in sec_402 and b continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie united_states tax_court reports lative history indicates that the general purpose of sec_402 is to penalize highly compensated individuals see h_r conf rept no vol ii at ii-416 to ii-417 1986_3_cb_1 the conference_report also sheds light on the portion of a highly com- pensated employee’s vested_accrued_benefit that congress intended to tax under sec_402 it provides that h ighly compensated employees are taxable on the value of their vested_accrued_benefit attributable to employer contributions and income on any contributions to the extent such amounts have not previously been taxed to the employee id based on our reading of sec_402 in the context of the statutory scheme as a whole we understand congress’ intent in using the disputed parenthetical was to exclude that portion of the vested_accrued_benefit from taxation that had previously been taxed to the employee so as to avoid double_taxation of it we therefore hold that under sec_402 the vested_accrued_benefit of a highly com- pensated employee must be included in income to the extent it has not been previously taxed to the employee thus we agree with respondent as previously mentioned petitioners contend that we must give investment_in_the_contract the same meaning that it has in sec_72 petitioners make two main arguments in support of their position neither persuades us first petitioners argue that investment_in_the_contract as defined in sec_72 is an established term of art that applies universally throughout the code and thus we should look to sec_72 for its definition we recognize that where congress uses a term of art that has had an established spe- cific meaning over long periods congress presumably incor- the initial version of sec_402 enacted as part of the tax_reform_act_of_1986 pub_l_no sec c stat pincite required a highly_compensated_employee to include in income the vested_accrued_benefit other than employee contributions that par- enthetical was changed to other than the employee’s investment_in_the_contract in the tech- nical and miscellaneous revenue act of pub_l_no sec_1011 sec_102 stat pincite before congress eventually divided sec_402 into four paragraphs shifting para to para in the unemployment_compensation amendments of pub_l_no sec_521 sec_106 stat pincite petitioners argue that we should disregard the conference_report because the change_of the parenthetical modifying vested_accrued_benefit to other than the employee’s investment_in_the_contract occurred after the conference_report we disagree we find that the change does not conflict with congress’ established intent in the conference_report nor does any legislative_history indicate that congress intended to negate such an intent verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie yarish v commissioner porates that meaning when it uses the term see eg 342_us_246 we dis- agree however that the phrase investment_in_the_contract is an established term of art while sec_72 defines the phrase investment in the con- tract nowhere in that section or its accompanying regula- tions is there any indication that the definition applies out- side the context of sec_72 moreover the definition of investment_in_the_contract in sec_72 that petitioners argue applies for purposes of sec_402 is expressly limited in scope to specific subsections of sec_72 see sec_72 e f thus we are not convinced that the phrase investment_in_the_contract as defined in sec_72 is an established term of art that applies throughout the code second petitioners argue that the phrase investment_in_the_contract as used in sec_402 should be inter- preted in_pari_materia with sec_72 statutes may be considered in_pari_materia when they relate to the same sub- ject matter or have the same purpose see 2b norman j singer j d shambie singer sutherland statutory construction sec_51 pincite 7th ed the supreme court has recognized however that identical terms or phrases used in the code need not be interpreted to have the same meaning where the sections in which they are found serve different legislative purposes see 429_us_569 we are not persuaded that the doctrine_of in_pari_materia applies sec_402 and sec_72 serve different pur- poses the purpose of sec_402 is to discourage highly compensated employees from participating in a plan that fails to satisfy certain coverage requirements see h_r conf rept no supra at ii-416 to ii-417 c b vol pincite in contrast the purpose of sec_72 is to provide the rules for taxation of distributions from annuity and similar contracts see generally sec_72 petitioners also contend that under general tax_accounting principles only the annual increase in petitioner husband’s vested_accrued_benefit in the yarish esop for is includ- ible in income for that year petitioners rely on the uncontroversial principle that generally income is includible for the taxable_year in which the accession to wealth verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie united_states tax_court reports occurs see eg 5_tc_314 petitioners argue that because the yarish esop was disqualified for through and petitioner husband was fully vested in it for those years his vested_accrued_benefit was includible in income as it vested peti- tioners therefore conclude that only the annual increase in petitioner husband’s vested_accrued_benefit in the yarish esop for is taxable for that year we are not persuaded the principle that amounts must be included in income for the taxable_year the accession to wealth occurs is not absolute congress has consistently made exceptions to achieve various public policy objectives for example congress defers taxation of amounts contrib- uted to qualified_retirement_plans to encourage individuals to save for their retirement and thereby supplement the general_public retirement security system see sec_401 sec_501 the president’s committee on corporate pension funds and other private retirement and welfare programs public policy and private employee retirement plans so too has congress carved out an exception in sec_402 the purpose of sec_402 is to penalize highly compensated participants in plans that fail to satisfy certain coverage and participation requirements to that end it requires where applicable that a highly com- pensated employee include in income his or her vested_accrued_benefit to the extent it has not been previously taxed to the employee because we hold that sec_402 is one of several exceptions to the principle that income is only includible in income for the year the accession to wealth occurs we reject petitioners’ argument iv application of sec_402 now we apply our interpretation of sec_402 to the undisputed facts of this case as we previously held when sec_402 applies as here an employee must include in income that portion of his or her vested_accrued_benefit on which he or she has not previously been taxed here we are satisfied that there is no genuine dispute of material fact as to whether petitioner husband’s vested_accrued_benefit his account balance in the yarish esop as of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie yarish v commissioner the end of had been previously taxed put simply it had not accordingly we find that the entire amount of peti- tioner husband’s vested_accrued_benefit as of the end of must be included in income for that same year under sec_402 we therefore will grant respondent’s motion for partial summary_judgment and deny petitioners’ motion we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order granting respondent’s motion for partial summary_judgment and denying petitioners’ motion for partial sum- mary judgment will be issued f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v yarish oct jamie
